Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
	Given the arguments amendments please see the new rejections. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4,8,9,11- 14,18,19  is/are rejected under 35 U.S.C. 103 as being unpatentable over A. Mroue (UWB Radar for Railway Fall on Track Object Detection and Identification, 2009)(Further addressed as Mroue) in view of Mian (US 20140339374).
Regarding claim 1, Mroue teaches:
wherein the one or more detection devices are configured for transmitting UWB signals into an area in proximity to a platform(Moreover, the emitted UWB-pulse propagated along the radiating microwave transmission line provides continuous coverage over the entire length of a railway platform (Page 1, Par 1))
the area comprising one or more tracks(onto the tracks(Page 1, Par 1))
assess the object, wherein assessing the object comprises determining when the object represents an intrusion within the area(This technique allows target detection in monitored areas and particularly detection of targets (persons, objects) that fall from the platforms, onto the tracks. (Page 1, Par 1))
an ultra-wideband (UWB) based transmitter configured for transmitting UWB signals (transmitter (Page 4, Par 3)
an ultra-wideband (UWB) based receiver, configured for receiving UWB signals (receiver (Page 4, Par 3))
one or more circuits configured to: process received UWB signals (Signal Processing Strategy(Fig 3, Page 3))
the processing comprising determining received UWB signals corresponding to echoes of transmitted UWB signals transmitted by the one or more detection devices (Fig. 3 illustrates two possible processing methods for target identification and recognition(Page 3, Par 2, Fig 3.))
detect based on the echoes of the transmitted UWB signals when an object is present within the area (The identification of the target nature will be realized by the comparison between the deduced target properties and the different target characteristics already recorded in a database(Page 3, Par 2, Fig 3.))
determining when the object represents an intrusion within the area (The identification of the target nature will be realized by the comparison between the deduced target properties and the different target characteristics already recorded in a database(Page 3, Par 2, Fig 3.))
when the object represents an intrusion: determining parameters or characteristics associated with the object (The identification of the target nature will be realized by the comparison between the deduced target properties and the different target characteristics already recorded in a database(Page 3, Par 2, Fig 3.))
Mroue does not teach determining an action responsive to the determination that the object represents an intrusion, wherein the action is set or adjusted based on the parameters or characteristics associated with the object.
However, Mian teaches In response to determining a potentially dangerous condition is present in the railroad crossing 10, the system 20 can perform one or more actions including, for example: transmitting a warning and/or summary of the situation to a remote location 8 (e.g., first responders, train operations group, and/or the like); transmitting an alert and/or instructions to an engineer of the train 6A; activating local alert devices, such as the gates 12, the lights and bells 14, and/or other warning devices that can be added to the railroad crossing 10; and/or the like (0029)
Mroue and Mian are considered analogous since they are both in the field of railroad object detection alarms therefore it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claim invention, to combine the teachings of Mroue and Mian in order to have a system which can differentiate different objects on the railroad tracks and have a response that is appropriate for each identified object. 
Regarding claim 11, Mroue teaches: 
transmitting UWB signals into an area in proximity to a platform (Moreover, the emitted UWB-pulse propagated along the radiating microwave transmission line provides continuous coverage over the entire length of a railway platform (Page 1, Par 1))
the area comprising one or more tracks (onto the tracks(Page 1, Par 1))
assessing the object, wherein assessing the object comprises determining when the object represents an intrusion within the area (reflected UWB RF signal from the object(0010))
processing received UWB signals, the processing comprising determining received UWB signals corresponding to echoes of the transmitted UWB signals (Fig. 3 illustrates two possible processing methods for target identification and recognition(Page 3, Par 2, Fig 3.))
detecting based on the echoes of the transmitted UWB signals when an object is present within the area (The identification of the target nature will be realized by the comparison between the deduced target properties and the different target characteristics already recorded in a database(Page 3, Par 2, Fig 3.))
when the object represents an intrusion: determining parameters or characteristics associated with the object (The identification of the target nature will be realized by the comparison between the deduced target properties and the different target characteristics already recorded in a database(Page 3, Par 2, Fig 3.))
Mroue does not teach determining an action responsive to the determination that the object represents an intrusion, wherein the action is set or adjusted based on the parameters or characteristics associated with the object.
However, Mian teaches In response to determining a potentially dangerous condition is present in the railroad crossing 10, the system 20 can perform one or more actions including, for example: transmitting a warning and/or summary of the situation to a remote location 8 (e.g., first responders, train operations group, and/or the like); transmitting an alert and/or instructions to an engineer of the train 6A; activating local alert devices, such as the gates 12, the lights and bells 14, and/or other warning devices that can be added to the railroad crossing 10; and/or the like (0029)
Mroue and Mian are considered analogous since they are both in the field of railroad object detection alarms therefore it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claim invention, to combine the teachings of Mroue and Mian in order to have a system which can differentiate different objects on the railroad tracks and have a response that is appropriate for each identified object. 
Regarding claim 2, Mroue further teaches the one or more circuits are configured to identity a type corresponding to each object (This technique allows target detection in monitored areas and
particularly detection of targets (persons, objects) that fall from the platforms, onto the tracks. (Page 1, Par 1)).
	Regarding claim 3, Mroue further teaches the one or more circuits are configured to identity whether the object comprises a person or a physical foreign object (This technique allows target detection in monitored areas and particularly detection of targets (persons, objects) that fall from the platforms, onto the tracks. (Page 1, Par 1)).
	Regarding claim 4, Mroue further teaches the one or more circuits are configured to determine that the object represents an obstruction based on a determination that the object obstructs at least one of the one or more tracks (This technique allows target detection in monitored areas and particularly detection of targets (persons, objects) that fall from the platforms, onto the tracks. (Page 1, Par 1)).
	Regarding claim 8, Mroue teaches wherein the one or more circuits are configured to determine a size of the object (The resonance domain corresponds to electromagnetic wavelengths
of the same order as objet dimensions.(Page 3, Par 2)) and wherein determining when the object represents an intrusion comprises assessing the size of the objects based on one or more size related parameters for intrusion detection (Thus, signal analysis extracts a set of characteristics which allow identification and effective classification of the detected target among a limited set of objects that might be encountered on railway platforms (Page 2, Par 2)).
	Regarding claim 9, Mroue teaches wherein the one or more circuits are configured for detecting objects within a specified minimum and/or maximum range (Moreover, the emitted UWB-pulse propagated along the radiating microwave transmission line provides continuous coverage over the entire length of a railway platform, say 100-150 m).
Regarding claim 12, Mroue further teaches the one or more circuits are configured to identity a type corresponding to each object (This technique allows target detection in monitored areas and
particularly detection of targets (persons, objects) that fall from the platforms, onto the tracks. (Page 1, Par 1)).
	Regarding claim 13, Mroue further teaches comprising identifying whether the object comprises a person or a physical foreign object (Thus, signal analysis extracts a set of characteristics which allow identification and effective classification of the detected target among a limited set of objects that might be encountered on railway platforms (Page 2, Par 2)).
	Regarding claim 14, Mroue further teaches further comprising determining that the object represents an instruction based on a determination that the object obstructs at least one of the one or more tracks (This technique allows target detection in monitored areas and particularly detection of targets (persons, objects) that fall from the platforms, onto the tracks. (Page 1, Par 1)).
	Regarding claim 18, Mroue further teaches determining a size of the object (The resonance domain corresponds to electromagnetic wavelengths of the same order as objet dimensions.(Page 3, Par 2)) and determining when the object represents an intrusion based on assessing of the size of the objects based on one or more size related parameters for intrusion detection (Thus, signal analysis extracts a set of characteristics which allow identification and effective classification of the detected target among a limited set of objects that might be encountered on railway platforms (Page 2, Par 2)).
	Regarding claim 19, Mroue further teaches detecting objects within a specified minimum and/or maximum range (Moreover, the emitted UWB-pulse propagated along the radiating microwave transmission line provides continuous coverage over the entire length of a railway platform, say 100-150 m (Page 2, Par 3)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over A. Mroue (UWB Radar for Railway Fall on Track Object Detection and Identification, 2009)(Further addressed as Mroue) in view of Mian (US 201403399374) in further view of Fedotov(US20050270221).
	Regarding claim 10, Mroue and Mian teach the limitations set forth above but fails to teach wherein the one or more circuits are configured to detect, based on received UWB signals, movement associated with the object. However, Fedorov teaches by differentiating the output from the diode detector module 110, with respect to the thermal compensation module 112, movement of the target object 102 can be detected(0033).
	Mroue, Mian, and Fedotov are considered analogous since they are in the field of railroad sensing thus it would have been obvious for someone of ordinary skill in the art before the effective filling date to combine the teachings of Mroue and Mian and the teachings of Fedotov in order to create a better sensing system that can also track movement of the object that is located on the tracks.
	Regarding claim 20, Mroue and Mian teach the limitations set forth above but fails to teach detecting, based on received UWB signals, movement associated with the object. However, Fedotov teaches by differentiating the output from the diode detector module 110, with respect to the thermal compensation module 112, movement of the target object 102 can be detected (0033).
	Mroue,Mian, and Fedotov are considered analogous since they are in the field of railroad sensing thus it would have been obvious for someone of ordinary skill in the art before the effective filling date to combine the teachings of Mroue and Mian and the teachings of Fedotov in order to create a better sensing system that can also track movement of the object that is located on the tracks.
Claim 5-7, 15 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mroue (UWB Radar for Railway Fall on Track Object Detection and Identification)(Further addressed as Mroue) in view of Mian (US 201403399374) in view of Fedotov(US20050270221) in further view of Plant(US20170291620).
Regarding claim 5, Mroue, Mian and Fedotov teach the limitation of sensing system which can identify and classify objects using UWB and track their movement. The combination does not teach further comprising generating an alert based on the determination that the object represents an intrusion within the area. However, Plant teaches FIG. 7 depicts a flow chart illustrating steps of a method for alerting trains to obstructions in accordance with the disclosed embodiments.
Mroue, Mian, Fedotov, and Plant are considered analogous since they are in the field detecting obstacles on tracks thus it would have been obvious for someone of ordinary skill in the art before the effective filling date to combine the teachings of Mroue, Mian, and Fedotov with the teachings of Plant in order to create a better sensing system that could not only sense objects blocking the tracks but also to send out an alert to the oncoming trains.
Regarding claim 6, Mroue, Mian, and Fedotov teach the limitation set forth above. The combination does not teach wherein the one or more circuits are configured to configure or adjust the alert based on parameters or characteristics associated with the object. However, Plant teaches FIG. 7 depicts a flow chart illustrating steps of a method for alerting trains to obstructions in accordance with the disclosed embodiments.
Mroue, Fedotov, and Plant are considered analogous since they are both in the field detecting obstacles on tracks thus it would have been obvious for someone of ordinary skill in the art before the effective filling date to combine the teachings of Mroue, Mian, and Fedotov with the teachings of Plant in order to create a better sensing system which would utilize the object classification of Mroue in order to create various alarms based on the type of object that was blocking the tracks.
Regarding claim 7, Mroue, Mian, and Fedotov teach the limitation set forth above. The combination does not teach the one or more circuits are configured to wirelessly communicate the alert to one or both: of a train approaching the platform on one of the one or more tracks, and a wayside device disposes on or near one of the one or more tracks. However, Plant teaches FIG. 7 depicts a flow chart illustrating steps of a method for alerting trains to obstructions in accordance with the disclosed embodiments and the DC block signal system 405 can communicate with train 425 via wired or wireless communication (0046).
Mroue, Mian, Fedotov, and Plant are considered analogous since they are both in the field detecting obstacles on tracks thus it would have been obvious for someone of ordinary skill in the art before the effective filling date to combine the teachings of Mroue, Mian, and Fedotov with the teachings of Plant in order to create a better sensing system which could wirelessly send the alarms to oncoming trains warning them of obstructions.
Regarding claim 15, Mroue, Mian, and Fedotov teach the limitation of sensing system which can identify and classify objects using UWB and track their movement. The combination does not teach further comprising generating an alert based on the determination that the object represents an intrusion within the area. However, Plant teaches FIG. 7 depicts a flow chart illustrating steps of a method for alerting trains to obstructions in accordance with the disclosed embodiments.
Mroue, Mian, Fedotov, and Plant are considered analogous since they are both in the field detecting obstacles on tracks thus it would have been obvious for someone of ordinary skill in the art before the effective filling date to combine the teachings of Mroue and Fedotov with the teachings of Plant in order to create a better sensing system that could not only sense objects blocking the tracks but also to send out an alert to the oncoming trains.
Regarding claim 16, Mroue, Mian, and Fedotov teach the limitation set forth above. The combination does not teach wherein the one or more circuits are configured to configure or adjust the alert based on parameters or characteristics associated with the object. However, Plant teaches FIG. 7 depicts a flow chart illustrating steps of a method for alerting trains to obstructions in accordance with the disclosed embodiments.
Mroue, Mian, Fedotov, and Plant are considered analogous since they are both in the field detecting obstacles on tracks thus it would have been obvious for someone of ordinary skill in the art before the effective filling date to combine the teachings of Mroue, Mian and Fedotov with the teachings of Plant in order to create a better sensing system which would utilize the object classification of Mroue in order to create various alarms based on the type of object that was blocking the tracks.
Regarding claim 17, Mroue, Mian and Fedotov teach the limitation set forth above. The combination does not teach the one or more circuits are configured to wirelessly communicate the alert to one or both: of a train approaching the platform on one of the one or more tracks, and a wayside device disposes on or near one of the one or more tracks. However, Plant teaches FIG. 7 depicts a flow chart illustrating steps of a method for alerting trains to obstructions in accordance with the disclosed embodiments and the DC block signal system 405 can communicate with train 425 via wired or wireless communication (0046).
Mroue, Mian, Fedotov, and Plant are considered analogous since they are both in the field detecting obstacles on tracks thus it would have been obvious for someone of ordinary skill in the art before the effective filling date to combine the teachings of Mroue, Mian and Fedotov with the teachings of Plant in order to create a better sensing system which could wirelessly send the alarms to oncoming trains warning them of obstructions.	
Conclusion
This action is FINAL. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTEM MELKUNOV/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648